Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyadvinsky et al. (US 9471441) in view of Jain et al. (US 2016/0125059).
With respect to claim 1, Lyadvinsky discloses: receiving contents of a virtual machine of a primary storage at a first point in time; storing a full snapshot of the virtual machine on a secondary storage using the received contents of the virtual machine (col. 5, lines 40-50, col. 11, lines 1-18); 
receiving changed data of the virtual machine of the primary storage at a second point in time; storing an incremental snapshot of the virtual machine on the secondary storage using the received changed data (col. 5, lines 57- col. 6, lines 1-7); 

updating the one or more cloud storage volumes using the incremental snapshot of the virtual machine; and causing an image of at least one of the cloud storage volumes to be created for standby deployment of another instance of the virtual machine.  
However, Jain discloses: causing a creation of one or more cloud storage volumes of the virtual machine; providing from the secondary storage contents of the full snapshot for storage on the one or more cloud storage volumes ([0050]-[0051]);
updating the one or more cloud storage volumes using the incremental snapshot of the virtual machine; and causing an image of at least one of the cloud storage volumes to be created for standby deployment of another instance of the virtual machine (Fig. 3A, [0054], [0050], [0051]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jain to enable substantially instantaneous virtual machine recovery by allowing virtual machine snapshots to be directly mounted ([0023], Jain)

With respect to claim 2, Jain discloses: wherein updating the one or more cloud storage volumes using the incremental snapshot of the virtual machine includes providing data associated with the incremental snapshot to the one or more cloud storage volumes ([0050]-[0051]).


With respect to claim 4, Jain discloses: wherein the one or more cloud storage volumes are updated based on the provided data and the provided file offset information ([0050]-[0051], Fig. 3A, [0036], [0092], lines 16-20).

With respect to claim 7, Jain discloses: wherein the one or more cloud storage volumes are torn down after a standby version of the virtual machine is generated (col. 6, lines 1-6).  

With respect to claim 8, Jain discloses: determining one or more differences between a first version of the virtual machine corresponding to the full snapshot and a second version of the virtual machine corresponding to the incremental snapshot ([0050]-[0051], Fig. 3A, [0092]

With respect to claim 9, Lyadvinsky discloses: wherein an initial standby version of the virtual machine is generated based on the full snapshot (col. 5, lines 51-col. 6, lines 1-7).  

With respect to claim 10, Jain discloses: wherein the initial standby version of the virtual machine is stored in a cloud object storage ([0063], [0108]).


With respect to claim 20, it recites similar limitations as claim 1, and is therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 5, 6, 11-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WISSAM RASHID/Primary Examiner, Art Unit 2195